 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SERENA MEDINA,                                    No. 2:19-CV-1543-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   September 25, 2019, the court directed plaintiff to show cause in writing why this action should

21   not be dismissed for failure to inform the court regarding submission of service documents to the

22   United States Marshal for service on defendant. A review of the docket reflects that the summons

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1   was returned executed on October 16, 2019, and that defendant was served on or about

 2   September 8, 2019. The order to show cause is, therefore, discharged.

 3                 IT IS SO ORDERED.

 4

 5   Dated: October 30, 2019
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
